DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ito JP 2011102084.
Ito discloses a vehicle insert support comprising:

(claim 1) a vehicle body structure having a floor (108) that at least partially defines a passenger compartment; a support frame (104) of a seat assembly installed to the vehicle body structure such that at least a portion of the support frame overlays the floor; and a support bracket (100) having a pair of child seat attachment portions (122, 122) and a frame attachment portion (126), the support bracket being fixedly attached to the vehicle body structure with a portion of the support frame connected to the frame attachment portion (106 fits into 126, see machine translation attached hereto)



In regard to claim 3, Ito discloses a frame attachment portion (see 126 location in figure 2) extends from a central portion of the elongated metallic plate between the pair of child seat attachment portions.

In regard to claim 5, Ito discloses a frame attachment portion extends from a central portion (the central portion 126 extends upward) of the support bracket between the pair of child seat attachment portions.

In regard to claim 6, Ito discloses a support bracket includes an elongated metallic plate with the frame attachment portion extending from a central portion of the elongated plate (see machine language bracket made by bending an elongated “metal plate” see figure 2).

In regard to claim 8, Ito discloses a support frame of the seat assembly is installed to a rear area of the floor within the passenger compartment (see title of invention in machine language translation). 


5.	Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Honda JP 2009280146.
Honda discloses a vehicle insert support comprising:
(claim 1) a vehicle body structure having a floor (12a) that at least partially defines a passenger compartment; a support frame (17) of a seat assembly installed to the vehicle body structure such that at least a portion of the support frame overlays the floor; and a support bracket (32) having a pair of child seat attachment portions(34, 34) and a frame attachment portion (37), the support bracket being fixedly attached to the vehicle body structure with a portion of the support frame connected to the frame attachment portion ((see figure 11 were hook 37 is attached to frame 17 via connection 19). 

In regard to claim 2, Honda discloses a support bracket includes an elongated metallic plate (see bracket 32 in figure 11 side view which reveals an angled plate and figure 10 discloses bracket plate portion being elongated) with the pair of child seat attachment portions (34, 34) extending from opposite ends thereof. 

In regard to claim 3, Honda discloses a frame attachment portion (37) extends from a central portion of the elongated metallic plate between the pair of child seat attachment portions. 

In regard to claim 4, Honda discloses a frame attachment portion includes a hook shaped projection (37). 

In regard to claim 5, Honda discloses a frame attachment portion extends from a central portion (37) of the support bracket between the pair of child seat attachment portions.

In regard to claim 6, Honda discloses a support bracket includes an elongated metallic plate (see bracket 32 in figure 11 side view which reveals an angled plate and figure 10 discloses bracket plate portion being elongated) with the frame attachment portion (37) extending from a central portion of the elongated plate. 

In regard to claim 7, Honda discloses a frame attachment portion includes a hook shaped projection (37) extending from a central portion of the elongated metallic plate between the child seat attachment portions (34, 34). 

In regard to claim 8, Honda discloses a support frame of the seat assembly is installed to a rear area of the floor within the passenger compartment.

In regard to claim 9, Honda discloses a support frame is a wire frame assembly (see figure 4).

In regard to claim 10, Honda discloses a wire frame assembly having a pair of spaced apart front attachment projection (18, 18) that are installed to respective recessed areas of the floor (see 20 fixed in floor 12 in figures 3 and 4). 

In regard to claim 12, Honda discloses a support bracket includes an elongated metallic plate (see bracket 32 in figure 11 side view which reveals an angled plate and figure 10 discloses bracket plate portion being elongated) with the pair of child seat attachment portions (34, 34) extending from opposite ends thereof. 

In regard to claim 13, Honda discloses a frame attachment portion (37) extends from a central portion of the elongated metallic plate between the pair of child seat attachment portions (34, 34). 

In regard to claim 14, Honda discloses a frame attachment portion includes a hook shaped projection (37) with an adjacent section of the wire frame assembly attached to the hook shaped projection (frame 17 19 is connected to hook 37).

In regard to claim 15, Honda discloses a support bracket includes an elongated metallic plate see bracket 32 in figure 11 side view which reveals an angled plate and figure 10 discloses bracket plate portion being elongated) with the frame attachment portion (37) extending from a central portion of the elongated plate with an adjacent section of the 





Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito JP 2011102084 in view of Hosoda et al CN 104097548 and Folkt et al CN 102602316 .
Ito meets the claim limitations as applied above.
	The claimed invention is distinguishable from Ito et al by its recitation of a rear central attachment section that is directly fixed to the floor to connected the wire frame assembly to the vehicle.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a centrally positioned fastening hook as taught by Hosoda with Ito’s seat support structure to better fix the seat frame to the chassis.
	Folkt et al discloses a seat frame 62 that is directly connected to the vehicle chassis with a bolt (see machine translation) that incorporates an opening 76a to receive a bolt that is threaded to the chassis.
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to directly connect Ito as modified by Hosada’s wire seat  frame to the vehicle chassis as taught by Folkt instead  of Ito’s hooks (27) to better secure the seat to the chassis floor.

9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for their seat frames and method for fastening the seat to the vehicle chassis.

10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612